Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	The amendment/preliminary amendment filed 07/26/2021 is acknowledged.
2)	Claims 19-42 are allowed.
The cite references discloses a magnetic tape having support, a recording layer, an under-layer and contains a magnetic powder and a back layer. However, none of the specific disclose a magnetic tape comprises a substrate, an underlayer provided on the substrate, a magnetic layer that is provided on the underlayer and contains a magnetic powder, a back layer provided on the substrate opposite to the underlayer, wherein an average thickness of the magnetic layer is not more than 90 nm, an average aspect ratio of the magnetic powder is not less than 1.0 and not more than 3.0, a coercive force Hcl in a vertical direction of the magnetic recording medium is not more than 3000 Oe, and the coercive force Hcl in the vertical direction of the magnetic recording medium and a coercive force Hc2 in a longitudinal direction satisfy a relationship of Hc2/Hcl≤0.8. The benefits of having these features on magnetic tape is improved the electromagnetic conversion characteristics (Carrier to Noise Ratio, C/N). These features, as recited in the independent claim(s), are not found or suggested in the prior art of record.
TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).












								/TAN X DINH/
Primary Examiner, Art Unit 2688
August 9, 2021